                     IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION
                                IN ADMIRALTY

In the matter of the Complaint of        )    Civil Action No.: 2:18-cv-02396-DCN
MORAN ENVIRONMENTAL                      )
RECOVERY, LLC, as the owner of           )
the vessel “Miss June” and her           )      PLAINTIFF-IN-LIMITATION’S
engines, tackle, appurtenances, etc.     )     LOCAL RULE 26.03 DISCLOSURES
                                         )
For exoneration from, or limitation      )
of, liability.                           )

       The Plaintiff-in-Limitation, Moran Environmental Recovery, LLC (hereinafter

"MER" or "Plaintiff-in-Limitation") submits the following information in response to and

in compliance with the requirements of Rule 26.03 of the Local Civil Rules of the United

States District Court for the District of South Carolina. Moran reserves the right to amend

and/or supplement these answers as discovery continues and additional information

becomes available.

       (1)     A short statement of the facts of the case.

         Response: Moran provides linesman services to vessels mooring at private
facilities at the Port of Charleston. In order to perform this work, employees are
ordinarily assigned to work skiffs to travel from Moran's facility at the former naval
shipyard to the berth of the vessel to be worked. Claimants Rafferty and Barnett were
part-time linesman with approximately two (2) years experience at Moran. On July 6,
2018 they were assigned to the skiff MISS JUNE to perform line handling services for a
fuel barge and tug at Kinder Morgan Dock No. 4. Barnett and Rafferty were en route to
Kinder Morgan Dock No. 4 at approximately 22:30. Two other part-time Moran
employees, Quattlebaum and Murphy, were assigned to a second skiff named MISS
CAROL to assist Barnett and Rafferty. Murphy and Barnett were the operators of their
respective skiffs. All tasks were completed by approximately 23:10.

       At the conclusion of mooring operations, Rafferty and Barnett left the Kinder
Morgan dock in the MISS JUNE and Quattlebaum and Murphy were some distance
behind in the MISS CAROL. Barnett operated the MISS JUNE in a northerly direction
on the Cooper River towards the Daniel Island Bend. Barnett approached a metal
contraction dike installed by the Army Corps of Engineers that extrudes approximately
500 feet or more into the Cooper River. MISS JUNE allided with the eastern end of the
dike. The MISS JUNE was first discovered at the dike by Quattlebaum and Murphy.
Quattlebaum is a licensed medic that is employed by a local fire department.

         Barnett and Rafferty were both unconscious upon their co-employee’s arrival. In
addition, a fuel tank installed by the vessel manufacturer had broken loose and amputated
Rafferty's leg. Both Murphy and Quattlebaum took all appropriate efforts to render aid
until equipped medical personnel arrived. The location of the contraction dike is near the
North Charleston Fire Department docks on the Cooper River, so the response was rapid.
Moran is unaware of any evidence that Barnett or Rafferty were ever conscious during
their attempted recovery or Rafferty’s hospital stay thereafter. Barnett was declared dead
at the scene and Rafferty remained in the hospital until his death.

        Plaintiff-in-Limitation filed the within action because any damages claimed by
Rafferty or Barnett’s decedents was caused without the fault, privity or knowledge of
Moran. Accordingly, Moran requests that this Honorable Court exonerate the Plaintiff-in-
Limitation, or alternatively, adjudge Moran’s liability to be limited to the value of its
interest in the vessel at the time of the casualty. According to a survey of Knox Marine
filed in the within action, the motors and equipment have a post-accident fair market
value of $14,400.00.

       (2)    The names of fact witnesses likely to be called by the party and a brief

summary of their expected testimony.

Response:

       1.     R. Matthew Murphy
              1465 Glenco Drive
              Mt. Pleasant, SC 29464

              Mr. Murphy was a co-worker of the Claimants and will testify regarding
              the work completed on July 6, 2018 and his efforts to assist the Claimants.

       2.     D. Andrew Quattlebaum
              361 Oxford Road
              Ladson, SC 29456

              Mr. Quattlebaum was a co-worker of the Claimants and will testify
              regarding the work completed on July 6, 2018 and his efforts to render aid
              to the Claimants.

       3.     Adam Lee Smoak
              c/o Moran Environmental Recovery, LLC
              P.O. Box 70040
              Charleston, SC 29415



                                            2
      Mr. Smoak was the Claimants’ immediate supervisor and will testify
      regarding the accident scene.


4.    Chris Barnett
      c/o Moran Environmental Recovery, LLC
      P.O. Box 70040
      Charleston, SC 29415

      Mr. Barnett hired his father to work for Moran and is familiar with his
      father’s skills as a vessel operator.

5.    Lance Corporal Jeffrey Day
      South Carolina DNR
      100 Assembly Street
      P. O. Box 167
      Columbia, SC 29202

      Corporal Day will testify regarding his accident investigation.

6.    Michael J. Bowers, CP
      North Charleston Fire Department
      2500 City Hall Lane
      N. Charleston, SC 29406

      Mr. Bowers will testify regarding his response to the accident.

7.    Richard Roland Dube, FF
      North Charleston Fire Department
      2500 City Hall Lane
      N. Charleston, SC 29406

      Mr. Dube will testify regarding his response to the accident.

8.    30(b(6) Witness(es) for U.S. Coast Guard

9.    30(b)(6) Witness(es) for U.S. Army Corp of Engineers

10.   Any expert in any field who has, may, or will be retained in the future.

10.   Any witness identified in discovery or deposed in the case.

11.   Any witness necessary for impeachment.




                                   3
       (3)     The names and subject matter of expert witnesses (if no witnesses

have been identified, the subject matter and field of expertise should be given as to

experts likely to be offered).

Response: Moran has not identified any expert witnesses to testify at trial at this time. It
is expected Moran may identify experts in the fields of vessel operations and damages.

       (4)     A summary of the claims or defenses with statutory and/or case

citations supporting the same.

Response: Moran is an owner and operator of the MISS JUNE and is entitled to all
protection provided by the Limitation of Liability Act, 46 USC Sec. 30511.

       (5)     Absent special instructions from the assigned judge, the parties shall

propose dates for the following deadlines listed in Local Civil Rule 16.02:


               (a)     Exchange of Fed. R. Civ. P. 26(a)(2) expert disclosures.

               Response: In accordance with the parties’ Consent Amended Scheduling
               Order submitted to the court concurrent with the filing of the Joint Rule
               26(f) Report, the following disclosure dates have been proposed:

                                 Claimants: April 26, 2019;
                                 Plaintiff-in-Limitation: May 31, 2019

               (b)     Completion of discovery.

               Response: In accordance with the parties’ Consent Amended Scheduling
               Order submitted to the court, the parties have proposed completion of
               discovery by September 27, 2019.

       (6)     The parties shall inform the Court whether there are any special

circumstances which would affect the time frames applied in preparing the

scheduling order.

Response: Claimants have indicated they wish to pursue third-parties regarding potential
liability for the accident at issue. As a result, the within limitation action may need to be
delayed to allow Claimants to pursue other potentially liable parties. The parties agree to




                                               4
submit a Consent Amended Scheduling Order concurrent with the filing of their Joint
Rule 26(f) Report.

       (7)    The parties shall provide any additional information requested in the

Pre-Scheduling Order (Local Civil Rule 16.01) or otherwise requested by the

assigned judge.

Response: None.


                                  Respectfully submitted,

                                  TECKLENBURG & JENKINS, LLC



                                    s/ Paul F. Tecklenburg___________
                                  Paul F. Tecklenburg – Fed ID #3702
                                  Rivers T. Jenkins, III – Fed ID #5631
                                  P.O. Box 20667
                                  1819 Meeting Street Road, Ste. A (29405)
                                  Charleston, SC 29413
                                  Telephone: (843) 534-2628
                                  Facsimile: (843) 534-2629
                                  Email: pft@tecklaw.net and rtj@tecklaw.net
                                  Attorneys for Plaintiff-in-Limitation



Charleston, South Carolina

December 7, 2018




                                         5
